Citation Nr: 0327598	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  97-29542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hammer toes.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a disability 
manifested by pain and swelling of the legs.

5.  Entitlement to a compensable rating for flat feet.



REPRESENTATION

Appellant represented by:	Kevin P. Shea, Attorney at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from January 1968 to 
December 1969.  This case was last before the Board of 
Veterans' Appeals (Board) in August 2002, at which time the 
Board entered a decision which denied service connection for 
headaches, hammer toes, a stomach disorder, and a disorder 
manifested by pain and swelling of the legs, and also denied 
a compensable rating for flat feet.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a March 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded.  The stated purpose of the motion to 
the Court was for the Board to address compliance with legal 
provisions on the VA's duty to notify the veteran with regard 
to evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  By a March 2003 order, the Court 
granted the joint motion.

In view of the joint motion and Court order, the Board is 
returning the case to the RO to assure VA compliance with the 
notice provisions of the law.  The Board itself may not 
provide such notice to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(2003).  

Accordingly, the case is remanded for the following: 

1.  The RO should send the veteran and his 
representative written notice concerning 
the evidence and information necessary to 
substantiate his claims now on appeal, 
including what portion he is to provide 
and what portion the VA is to provide.   

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


